Citation Nr: 0103128	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1956 
to September 1960 and from November 1962 to November 1978.

The current appeal arose from a May 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO, in pertinent part, denied 
entitlement to an increased evaluation for hypertension.

The veteran failed to appear for a travel Board hearing in 
February 1999.  In May 1999 he elected to have his 
representative prepare a written brief in lieu of the travel 
Board hearing, and such has been associated with the claims 
file.  

In August 1999 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

The RO affirmed the denial of entitlement to an increased 
evaluation for hypertension in September 2000, and returned 
the case to the Board for further appellate review..  


FINDING OF FACT

Diastolic pressure is not predominantly 110 or more, nor is 
systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998);  38 C.F.R. 4.104; 
Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1978 report of general medical examination for 
retirement shows the veteran had a history of borderline 
hypertension since 1958 with no treatment required.  His 
blood pressure taken as a result of that examination showed 
his 5-day average was 149/88 treated with diet.  He was 
diagnosed with borderline hypertension.  

In June 1979 the RO granted entitlement to service connection 
for hypertension and assigned a 10 percent disability 
evaluation.  Service connection was granted based on VA 
examination that showed the veteran's blood pressure at 
156/102, 158/104 and 170/108, and he was diagnosed with 
hypertension.

The veteran's most recent claim for an increased evaluation 
for hypertension was filed in October 1997.  

A March 1998 VA examination report shows that blood pressure 
in the right dominant arm sitting with a regular cuff was 
150/78.  The examiner noted that the veteran's hypertension 
was apparently-reasonably well controlled.

The RO denied the veteran's claim for an increased evaluation 
for hypertension in May 1998.  He filed a timely notice of 
disagreement and a substantive appeal.  The veteran, in his 
notice of disagreement, asserted that the only reason his 
blood pressure was in tolerance when examined by VA was 
because he was completely relaxed and his medication had been 
increased to a higher dosage.  He further asserted that 
whenever he attempted to do anything strenuous, like climbing 
stairs, bending over or lifting, he got very weak and dizzy, 
felt faint, and he had to sit or lie down and rest.

Physical examination by the veteran's private physician, Dr. 
RJG, revealed blood pressure readings intermittently from 
January 1995 to September 1998.  In January 1995 the 
veteran's blood pressure was 140/72.  It was noted that for 
hypertension he was taking Zestril, 10 milligrams every day.  
In February 1995 his blood pressure was 150/76.  In April 
1995 his blood pressure was 112/74.  In May 1995 his blood 
pressure was 138/84.  In August 1995 it was 154/86.  In 
November 1995 his blood pressure was 172/86.  In February 
1996 his blood pressure was 150/86.  In May 1996 his blood 
pressure was 130/70.  In August 1996 his blood pressure was 
150/82.  In November 1996 his blood pressure was 140/72.  In 
March 1997 his blood pressure was 160/80 (rechecked).  

In June 1997 blood pressure was 150/80.  Medication was 
changed to Lisinopril, 10 milligrams every day.  In September 
1997 blood pressure was 170/82.  It was indicated that he 
used Lisinopril with satisfactory control and no side 
effects.  In December 1997 blood pressure was 150/90 
(rechecked).  His medication produced fair control.  It was 
noted that controlling his diet and his weight would help 
control his blood pressure.  In March 1998 his blood pressure 
was 148/80.  It was noted that his higher doses of Lisinopril 
(20 milligrams everyday) appeared to be effective in 
controlling his hypertension.  In May 1998 blood pressure was 
170/90.  In June 1998 blood pressure was 146/68.  In 
September 1998 blood pressure was 154/82.  

VA examination in October 1998 revealed that blood pressure 
in the right arm in a sitting position was 172/94, and in the 
left arm was 174/94.  An additional reading was 180/90.  He 
was diagnosed with longstanding hypertension, currently 
poorly controlled.

In a March 1999 letter to the RO, Dr. RJG stated that the 
veteran had been under his care for treatment for 
hypertension since 1994.  He further stated that he required 
two medications to render his blood pressure in satisfactory 
range.

A VA Blood Pressure Log dated in September 1999 indicated 
that on September 27, 1999, blood pressure in the right arm 
was 145/70, and in the left arm was 154/89.  



On September 28, 1999, blood pressure in the right arm was 
154/65, and in the left arm was 162/72.  On VA examination in 
September 1999, blood pressure in the right arm was 172/71, 
and in the left arm was 171/72.  

The September 1999 VA examination also revealed that blood 
pressure had been controlled.  Blood pressure in the right 
arm with an oversized cuff and sitting was 144/70/66, supine, 
126/80, and standing, 100/0.  His diagnosis was hypertensive 
cardiovascular disease.  The examiner noted that the veteran 
had postural changes with positional change in blood pressure 
measurements, but, they were relatively asymptomatic, except 
for some giddiness.  He further noted that the veteran had 
been on his current medication schedule for one and one-half 
years, and his blood pressure measurements apparently had 
been reasonably controlled.  

Blood pressure measurements by Dr. RJG in March 1999 revealed 
the veteran's blood pressure at 140/72.  It was noted that 
the veteran's blood pressure appeared to be under 
satisfactory control although he was required to take 
increased doses of medications.  In June 1999 the veteran's 
blood pressure was 140/78.  In September 1999 his blood 
pressure was 146/88.

In January 2000 it was noted that the veteran had been seen 
in September 1999 and his chart was returned for additional 
information.  The examiner noted that there was a question 
about the serial blood pressures possibly being inaccurate.  
The examiner further noted that the pressures recorded were 
exactly accurate.  The blood pressure of 100/0 was indeed 
correct and was not a typing error.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Subsequent to the veteran filing his claim, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders (including hypertension) effective 
January 12, 1998. 62 Fed. Reg. 65207 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104, Diagnostic Code 7101).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

While the Karnas case instructs that the more favorable 
version of a regulation should be applied in the case of a 
rule change during a pending appeal, the new version cannot 
be applied retroactively prior to the effective date of the 
change in regulation.  DeSousa v. Gober, 10 Vet. App. 461 
(1997).

When a provision of the VA Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C. 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  Accordingly, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.

Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to the VA Rating Schedule.

In determining the extent of disability existing prior to a 
regulatory change, the Board may not simply ignore documents 
post-dating the regulatory change, since such documents could 
provide evidence that an increase in disability occurred at 
an earlier time.  Likewise, in determining the level of 
disability existing subsequent to a regulatory change, the 
Board may not simply ignore evidence pre-dating the change, 
since such evidence may bear upon the level of disability 
existing subsequently.  VAOPGCPREC 03-00.

Under the regulations effective prior to January 12, 1998, a 
10 percent evaluation was assignable for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 100 or more.  



A 20 percent evaluation was assignable for diastolic pressure 
predominantly 110 or more, with definite symptoms.  A 40 
percent evaluation was assignable for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent evaluation was assignable for diastolic pressure 
predominantly 130 or more with severe symptoms.

Note 1: For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.

Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104; Diagnostic Code 
7101 (effective prior to January 12, 1998).

Under the regulations effective January 12, 1998, a 10 
percent evaluation may be assigned for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires medication for 
control.

A 20 percent evaluation may be assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation may be 
assigned for diastolic pressure predominantly 120 or more.  A 
60 percent evaluation, the maximum under this diagnostic 
code, may be assigned for diastolic pressure predominantly 
130 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475. § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that as a result of the August 1999 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In that regard, the veteran was afforded a VA examination in 
September 1999 and a review of the September 1999 examination 
was conducted in January 2000.  Moreover, other evidence has 
been obtained which is probative thereof.  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.  

In reaching the present determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issue to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended as 38 U.S.C. § 5107), modifying the adjudication of 
all pending claims.  As set forth above, the new law revises 
the former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this case, the RO evaluated the veteran's claim for an 
evaluation in excess of 10 percent for hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101 under the regulations 
in effect prior to January 12, 1998, and under the amended 
regulations that took effect after January 12, 1998.  The RO 
found that there was no evidence to warrant an increased 
evaluation of 20 percent for the veteran's service-connected 
hypertension.



Considering both the prior and amended regulations, an 
evaluation of 20 percent would require that there be 
diastolic pressure predominantly 110 or more with or without 
definite symptoms, or systolic pressure predominantly 200 or 
more.  Here, the record clearly establishes that the veteran 
has been diagnosed with hypertension, and that he has been 
prescribed medication to control it, including Lisinopril and 
Zestril, which must be taken continuously.  Moreover, his 
blood pressure measurements are frequently shown throughout 
the medical evidence.  However, the recorded blood pressure 
measurements simply do not establish that the veteran 
manifests a history of blood pressure readings at levels to 
warrant a 20 percent evaluation. 

The evidence shows that the veteran's blood pressure is 
consistent with the criteria for a 10 percent evaluation 
under the regulations in effect both before and after the 
Rating Schedule changes on January 12, 1998.  At no time has 
any question been presented as to which of two evaluations 
would more properly classify the level of severity of 
hypertension.  Therefore, an increased evaluation in excess 
of 10 percent for hypertension is not warranted.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for assignment of an extraschedular 
evaluation, and discussed them in light of his claim for an 
increased evaluation for his disability, the RO did not grant 
the veteran an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disability.  No evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation for hypertension in excess of 10 percent.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

